     Case 1:17-cv-01789-DLC Document 369 Filed 05/03/19 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                17-cv-01789 (DLC)
SECURITIES AND EXCHANGE COMMISSION,

                            Plaintiff,

                v.

LEK SECURITIES CORPORATION, SAMUEL
LEK, VALI MANAGEMENT PARTNERS d/b/a
AVALON FA LTD, NATHAN FAYYER, and
SERGEY PUSTELNIK a/k/a/ SERGE PUSTELNIK,

                            Defendants.

            DEFENDANTS LEK SECURITIES CORPORATION
         AND SAMUEL LEK’S REPLY MEMORANDUM OF LAW IN
         SUPPORT OF THEIR MOTION FOR RECONSIDERATION

                                   Steve M. Dollar
                                   David B. Schwartz
                                   NORTON ROSE FULBRIGHT US LLP
                                   1301 Avenue of the Americas
                                   New York, New York 10019
                                   Tel.: (212) 318-3000
                                   Fax: (212) 318-3400
                                   steve.dollar@nortonrosefulbright.com
                                   david.schwartz@nortonrosefulbright.com

                                   Kevin J. Harnisch (pro hac vice)
                                   799 9th Street NW, Suite 1000
                                   Washington, District of Columbia 20001
                                   Tel.: (202) 662-4520
                                   Fax: (202) 662-4643
                                   kevin.harnisch@nortonrosefulbright.com

                                   Ronald D. Smith (pro hac vice)
                                   2200 Ross Avenue, Suite 3600
                                   Dallas, Texas 75201
                                   Tel.: (214) 855-8000
                                   Fax: (214) 855-8200
                                   ron.smith@nortonrosefulbright.com

                                   Attorneys for Defendants
                                   Lek Securities Corporation and Samuel Lek
            Case 1:17-cv-01789-DLC Document 369 Filed 05/03/19 Page 2 of 14


                                                   TABLE OF CONTENTS

                                                                                                                                       Page



TABLE OF AUTHORITIES ......................................................................................................... ii
PRELIMINARY STATEMENT ................................................................................................... 1
ARGUMENT ................................................................................................................................. 1
          I.         THE COURT SHOULD RECONSIDER ITS RULING THAT
                     BEGELMAN IS NOT QUALIFIED TO TESTIFY AS AN EXPERT ................. 1
                     A.         The Court Applied the Legal Standard for Evaluating Expert
                                Qualifications Too Narrowly. .................................................................... 1
                     B.         Exclusion of Begelman’s Testimony In Spite of His Extensive
                                Relevant Experience Would Result In Manifest Injustice. ........................ 2
                     C.         Begelman’s Opinions Are Highly Relevant and Would be Helpful
                                for the Jury Even If Begelman Did Not Have Experience with
                                Layering or Spoofing ................................................................................. 6
          II.        THE COURT SHOULD RECONSIDER ITS RULING THAT
                     BEGELMAN’S OPINIONS LACKED A SUFFICIENT BASIS ......................... 7
                     A.         Begelman’s Experience Is An Appropriate Basis for His Opinions .......... 7
                     B.         Begelman Had Sufficient Knowledge And Considered Sufficient
                                Facts in Preparation of His Report ............................................................. 8
          III.       THE COURT SHOULD RECONSIDER ITS RULING THAT
                     BEGELMAN’S OPINIONS WOULD NOT BE HELPFUL TO THE
                     JURY.................................................................................................................... 10
CONCLUSION ............................................................................................................................ 10




                                                                      -i-
            Case 1:17-cv-01789-DLC Document 369 Filed 05/03/19 Page 3 of 14



                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

Cases

Arista Records LLC v. Lime Grp. LLC,
    No. 06 CV 5936 (KMW), 2011 WL 1674796 (S.D.N.Y. May 2, 2011) ...................................1

Daubert v. Merrill Dow Pharm., Inc.,
   509 U.S. 579 (1993) ...................................................................................................................2

Grant v. City of Syracuse,
   No. 5:15 CV 445, 2018 WL 4778901 (N.D.N.Y. Oct. 3, 2018) ................................................3

Kumho Tire Co. v. Carmichael,
  526 U.S. 137 (1999) ...................................................................................................................7

Reach Music Pub., Inc. v. Warner Chappell Music, Inc.,
   988 F. Supp. 2d 395 (S.D.N.Y. 2013)....................................................................................7, 8

Schwarz v. ThinkStrategy Capital Mgmt. LLC,
   No. 09 CV 9346 (PAE), 2012 WL 2026365 (S.D.N.Y. May 31, 2012) ....................................7

United States v. Tin Yat Chin,
   371 F.3d 31 (2d Cir. 2004).........................................................................................................2

Wechsler v. Hunt Health Sys., Ltd.,
   381 F. Supp. 2d 135 (S.D.N.Y. 2003)........................................................................................2

In re Zyprexa Prods. Liab. Litig.,
    489 F. Supp. 2d 230 (E.D.N.Y. 2007) .......................................................................................1

Rules and Statutes

Fed. R. Evid. 702 .............................................................................................................................2

Other Authorities

17 C.F.R. § 240.15c3-5(b) .............................................................................................................10




                                                                    - ii -
        Case 1:17-cv-01789-DLC Document 369 Filed 05/03/19 Page 4 of 14



       Defendants Lek Securities Corporation (“LSC”) and Samuel Lek (together, the “Lek

Defendants”) respectfully submit this Reply Memorandum of Law in Support of their Motion for

Reconsideration of the Court’s Opinion and Order entered April 8, 2019 [Dkt. No. 355] (the

“Opinion” or “Op.”) excluding the testimony and opinions of Roger Begelman.

                                PRELIMINARY STATEMENT

       In their motion for reconsideration, the Lek Defendants request that the Court review

certain key facts and issues relating to its Opinion excluding Begelman’s testimony and opinions.

In its Opposition (“Pl. Br.”), the SEC does nothing to undermine the Lek Defendants’ arguments

that (1) Begelman is qualified based on his extensive experience with market manipulation

surveillance, including surveillance for layering and spoofing in equities markets; (2) the bases for

his opinions are sound; and (3) his testimony would be an essential aid for jurors to understand

relevant industry customs and practices. The record supports reconsideration of the Opinion to

take into account overlooked facts and prevent manifest injustice. The Lek Defendants request

that the Court reconsider its previous ruling and grant the relief requested.

                                           ARGUMENT

I.     THE COURT SHOULD RECONSIDER ITS RULING THAT BEGELMAN IS NOT
       QUALIFIED TO TESTIFY AS AN EXPERT

       A.      The Court Applied the Legal Standard for Evaluating Expert Qualifications
               Too Narrowly.

       The SEC does not dispute the applicable legal standard stated in the motion for

reconsideration. The SEC does not dispute, for example, that within the Second Circuit, while

courts are to serve as “gatekeeper[s]” for proposed expert testimony, they are not to impose too

narrow test of an expert’s own qualifications, Arista Records LLC v. Lime Grp. LLC, No. 06 CV

5936 (KMW), 2011 WL 1674796, at *1-3 (S.D.N.Y. May 2, 2011), which can include

“experiential qualifications in a general field closely related to the subject matter.” See In re
        Case 1:17-cv-01789-DLC Document 369 Filed 05/03/19 Page 5 of 14



Zyprexa Prods. Liab. Litig., 489 F. Supp. 2d 230, 282 (E.D.N.Y. 2007). The SEC does not dispute

that an expert need not possess the most ideal qualifications to testify, see Wechsler v. Hunt Health

Sys., Ltd., 381 F. Supp. 2d 135, 144 (S.D.N.Y. 2003), or that those qualifications broadly include

“knowledge, skill, experience, training or education.” See Fed. R. Evid. 702. Nor does the SEC

attempt to distinguish the case law upon which these propositions are grounded. (See Pl. Br. at 4.)

       Instead, the SEC states in a conclusory fashion that the Court correctly applied the legal

standard for qualifying an expert witness. (Id.) While Daubert v. Merrill Dow Pharm., Inc., 509

U.S. 579 (1993) and United States v. Tin Yat Chin, 371 F.3d 31, 40 (2d Cir. 2004) articulate the

broadly applicable test for qualifying an expert, simply re-citing to them does not address whether

the standard was inappropriately applied based upon the SEC’s arguments in its original Daubert

briefing. (See SEC Daubert Br., Dkt. 249.) Rather, the SEC leaves unchallenged the specific

examples of when the Opinion reflected too narrow of an application of Fed. R. Evid. 702 and

Daubert. (See Defs. Br., Dkt. 366, at 7.)

       B.      Exclusion of Begelman’s Testimony In Spite of His Extensive Relevant
               Experience Would Result In Manifest Injustice.

       The SEC does little to refute the specific arguments raised concerning Begelman’s

qualifications. The SEC argues that the Lek Defendants took “language from the Court’s opinion

out of context and overlook[ed] the Court’s direct discussion of Begelman’s work with the broker-

dealer component.” (Pl. Br. at 5.) The SEC claims that the Court “fully considered Begelman’s

work regarding Goldman Sachs’ broker-dealer operations,” (id.), while quoting from a portion of

the Opinion that the Lek Defendants previously indicated was inaccurate or misrepresented

Begelman’s experience. For example, the SEC presents a segment of the Opinion stating that

Begelman’s work as “Global Head of Control Rooms and Regulatory Reporting did not involve

detection or surveillance for layering or spoofing in the equities markets.” (See id. (quoting Op.



                                                -2-
         Case 1:17-cv-01789-DLC Document 369 Filed 05/03/19 Page 6 of 14



at 4).) The Lek Defendants, however, do not claim that Begelman’s role as head of control rooms

would involve manipulative trading detection surveillance, nor would such a claim be sensible

given Begelman’s work as Co-Head of the Compliance and Surveillance Strategy Group. 1

        The Lek Defendants ask this Court to reconsider its previous Opinion based upon the

evidence of this distinction between Begelman’s two roles at Goldman Sachs’ broker-dealer and

that Begelman was able to describe in his deposition how parameters for surveillance of spoofing

and layering were developed and changed over time. (See Defs. Br. at 8, n.7.) The SEC does not

dispute that Begelman worked at a broker-dealer for 15 years or that during that time he acquired

substantial relevant experience as Co-Head of the Compliance and Surveillance Strategy Group. 2

The SEC does not dispute that in that role, Begelman was responsible for the development of a

proprietary surveillance architecture to capture, review, and analyze trading activity for spoofing.

        When confronted with evidence that Begelman actually had experience with surveillance

of spoofing or layering in the equities market at a broker-dealer, the SEC attempts to marginalize

it by claiming for the first time that the Lek Defendants “make no showing that broker-dealer

standards or practices in 2008 or earlier were still relevant in 2010 or later.” (Pl. Br. at 5, n.2.)

This is emblematic of the SEC’s attempts to impose an overly narrow test upon Begelman’s

qualifications with arbitrary and unsupported speculation that decades of experience are irrelevant



1
    See also Lek Defendants’ Opposition to the Plaintiff’s Daubert Motion to Exclude the Testimony and
    Opinions of Roger Begelman (“Daubert Opp.”), Dkt. 286, at 10 (previously identifying Begelman’s different
    responsibilities for each role).
2
    The Lek Defendants do not dispute that an expert must be judged by his qualifications; however, the positions
    or titles an expert has held reflect the focus and depth of the expert’s prior experience. Contrary to the SEC’s
    argument, Begelman’s work as Co-Head of Goldman Sachs’ broker dealer’s Compliance and Surveillance
    Strategy Group reflects his “actual qualifications,” not a “mere title” lacking substance. (See Pl. Br. at 6; see
    also Defs. Br. at 2-3 (addressing Begelman’s specific roles and responsibilities as Co-Head).) The SEC’s
    cited authority is unavailing. See Grant v. City of Syracuse, No. 5:15 CV 445, 2018 WL 4778901, at *2
    (N.D.N.Y. Oct. 3, 2018) (denying motion to preclude expert testimony from former police officer concerning
    use of force).




                                                         -3-
         Case 1:17-cv-01789-DLC Document 369 Filed 05/03/19 Page 7 of 14



after two years. As Begelman opined in his report, a supplemental declaration, and his deposition

testimony, his knowledge of detection and surveillance systems for market manipulation

developed over the course of his career at Goldman Sachs, beginning at the broker-dealer and

continuing on during his time at GS Bank. 3 (See Defs. Br. 2-3 (citing Expert Report of Roger

Begelman (“Begelman Rpt.”), Dkt. No. 251-1, ¶¶ 2-6, Attm. 1; Declaration of Roger Begelman

(“Begelman Decl.”), Dkt. No. 288, ¶¶ 5-6, 8; Deposition of Roger Begelman (“Defs Begelman

Dep. Tr.”), Dkt. No. 287-1, at 92:03-15, 102:07-19, 107:8-108:17, 124:16-126:09).)

        The Lek Defendants have provided detailed explanations as to how Begelman’s experience

qualifies him to opine as an expert in this case. (See Defs. Br. at 7-11.) In response, the SEC

attempts, yet again, to make hay out of selective citations to Begelman’s deposition responses to

the SEC’s limited and misleading questions. (See, e.g., Pl. Br. at 6-7.) These are unavailing given

the experience reflected in Begelman’s report, declaration, and elsewhere in his deposition. When

confronted with the fact that Goldman Sachs’ broker-dealer selected and changed parameters used

to detect spoofing, the SEC simply cites a single passage from Begelman’s deposition in which he

could not recall a specific answer to the SEC’s question. (See Pl. Br. at 6 (citing Deposition of

Roger Begelman (“SEC Begelman Dep. Tr.”), Dkt. No. 251-3, at 127:24-128:2).) 4 Moreover, the

passage itself lacks any context as the transcript reveals a lengthy exchange in which Begelman

discusses how Goldman Sachs’ post-hoc surveillance differed from LSC’s upfront and more



3
    The SEC has repeatedly attacked Begelman’s qualifications acquired while working at GS Bank. (See SEC
    Daubert Br. at 6-8; Pl. Br. at 5, 7-8.) These critiques are misplaced and do not diminish Begelman’s work at
    Goldman Sachs’ broker dealer and, in particular, in creating surveillance and detection systems for spoofing
    in the equities markets. (Defs. Br. at 9.)
4
    The SEC’s continued emphasis on Begelman’s recall of specific parameters used by Goldman Sachs over a
    20-year span entirely misses the point. (See Pl. Br. at 7.) Begelman’s opinion evaluates the process the Lek
    Defendants’ undertook to build a system to surveil and block potential layering and spoofing given the
    available regulator guidance. He does not evaluate the Lek Defendant’s Q6 system by comparing its specific
    parameters to those utilized by Goldman Sachs.



                                                       -4-
         Case 1:17-cv-01789-DLC Document 369 Filed 05/03/19 Page 8 of 14



conservative approach of outright blocking of potentially manipulative trades. (Defs. Begelman

Dep. Tr. at 125:11-129:25; SEC Begelman Dep. Tr. at 130:1-24.) Finally, the SEC argues that

Begelman’s experience should be discredited because he responded to some of the SEC’s

questions “in the passive voice and collective ‘we,’” (Pl. Br. at 7 n.4.), which attempts to draw

conclusions and infer intent without any support. The unremarkable fact is that Begelman often

worked on a team to create compliance structures—indeed, he led the team. 5 Arguments based on

the grammar of Begelman’s deposition testimony do nothing to undermine the facts reflected in

Begelman’s curriculum vitae, his report, and deposition testimony demonstrating that he had his

own personal experience with spoofing or layering detection. (Begelman Rpt. ¶¶ 2-3, Attm. 1;

Defs. Begelman Dep. Tr. at 102:07-19, 107:8-108:17, 124:16-126:09.)

        Begelman’s experience with asset types other than equities bolsters his qualifications to

testify. The SEC does not dispute that “spoofing and layering in the commodities and equities

markets are direct analogues.” (Defs. Br. at 9.) Begelman’s experience with spoofing in both

markets 6 is not mutually exclusive, nor does experience in the latter undermine the former. Rather,

Begelman’s application of what he learned in both markets in evaluating LSC’s compliance and

risk controls is no different from Hendershott and Pearson’s creation and application of novel

methodologies in their expert reports. The SEC does not dispute that both of its experts apply their

experiences gained across subject matter in creating their respective layering and cross-market

manipulation analyses. (Pl. Br. at 8 & n.5.) Begelman’s wide-ranging experience, including but

not limited to 15 years at a national broker dealer and with direct experience in surveillance and


5
    See, e.g., Defs. Begelman Dep. Tr. at 125:21-126:1 (“I built with others the entire system from the ground
    up. We had subject matter experts. We had technologists. We had coders. We had people breaking down
    different activities and all sorts of things for which I ran the entire thing.”)
6
    The SEC claims that Begelman failed to establish his experience in commodities. (Pl. Br. at 7-8.) Just as
    with questions pertaining to Begelman’s work at GS Bank in the equities market, Begelman’s perceived lack
    of experience is due to the questions that the SEC asked during Begelman’s deposition.



                                                      -5-
        Case 1:17-cv-01789-DLC Document 369 Filed 05/03/19 Page 9 of 14



detection for spoofing in the equities market, qualifies Begelman to opine on those topics included

in his report and proposed testimony.

       C.      Begelman’s Opinions Are Highly Relevant and Would be Helpful for the Jury
               Even If Begelman Did Not Have Experience with Layering or Spoofing.

       Begelman’s opinions regarding the reasonableness of LSC’s compliance, surveillance, and

risk controls, or its communications with regulators and exchanges, should not be excluded as they

would help the jury understand the context and appropriateness of LSC’s development and

refinement of its compliance systems. The SEC does not dispute that Begelman has 23 years of

experience designing compliance systems, dealing with novel compliance issues as they arose over

time, and a detailed, first-hand history with regulatory communications that serve as the basis for

his opinions. (Begelman Rpt. ¶¶ 2, 10, 42-54, Attm. 1; Begelman Decl. ¶ 8.)

       In response, the SEC simply argues that Begelman’s opinions are “not relevant to this case

unless it is grounded in expertise in how broker-dealers detect and prevent layering and spoofing,”

and reflect information that “the jury is capable of understanding . . . on its own.” (Pl. Br. at 9.)

These criticisms add nothing on reconsideration, but instead simply reflect the SEC’s indulgence

in skimming over the facts, confusing issues, and presenting quotes from the Lek Defendants’

motion for reconsideration and the Opinion absent context. (See id.) The SEC argues that lay

jurors could understand the significance of communications with regulators encapsulated in

Begelman’s testimony, while also arguing that the testimony is “just an advocate’s argument.”

(See id.) In reality, Begelman does neither. He opines on the importance of the communications

within the securities industry, which is critical to counteract the SEC’s implication that regulatory

communications were red flags and that the Lek Defendants should have shut down Avalon’s

account in response to receiving them. (See, e.g., Complaint, Dkt. No. 1, ¶¶ 64-65; SEC Summary

Judgment Opp., Dkt. 250, at 6-8, 10.) Making such a determination requires expertise, which



                                                -6-
        Case 1:17-cv-01789-DLC Document 369 Filed 05/03/19 Page 10 of 14



centrally stems from experience in the regulated industry. Preventing a clearly qualified expert,

with significant experience interacting with regulators, from opining on industry context would

result in manifest injustice.

II.     THE COURT SHOULD RECONSIDER ITS RULING THAT BEGELMAN’S
        OPINIONS LACKED A SUFFICIENT BASIS

        The SEC once more attempts to graft Begelman’s proposed testimony onto the structure of

a science-based expert witness report. (Pl. Br. at 10-11.) While Daubert applies to non-scientific

expert witnesses, see Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999), the SEC misstates both

the required bases for testimony of an expert like Begelman and what Begelman relies on.

        A.      Begelman’s Experience Is An Appropriate Basis for His Opinions.

        The SEC argues that Begelman lacked a reliable basis for his opinions despite evidence

that Begelman had decades of relevant experience and explained how he applied his experience to

the facts of this case. The SEC does not contest that Begelman was not required to perform

“specific data analysis or consideration of peer-reviewed literature” as part of his analysis or that

he “need not rely upon a ‘scientific method.’” (Pl. Br. at 10 (quoting Defs. Br. at 12-13).) The

SEC further concedes that “[i]n certain fields, experience is the predominant, if not sole, basis for

a great deal of reliable expert testimony.” (Id. (quoting Reach Music Pub., Inc. v. Warner Chappell

Music, Inc., 988 F. Supp. 2d 395, 404-05 (S.D.N.Y. 2013)).) The SEC instead argues that the fault

in Begelman’s analysis is that he adopts a “my experience is my experience” approach based upon

a single cite to case law. See Reach Music, 988 F. Supp. 2d at 404-405.

        The SEC does not take issue with Begelman’s methodology per se, which is consistent

with admissible expert testimony relating to industry standards concerning due diligence. See

Schwarz v. ThinkStrategy Capital Mgmt. LLC, No. 09 CV 9346 (PAE), 2012 WL 2026365, at *8-9




                                                -7-
        Case 1:17-cv-01789-DLC Document 369 Filed 05/03/19 Page 11 of 14



(S.D.N.Y. May 31, 2012). 7 Instead, the SEC objects to how Begelman explains how he arrived at

his conclusions, including the bases of those opinions. (Pl. Br. at 10-11.) Yet, throughout his

report, Begelman “‘explain[s] how [his] experience leads to the conclusion reached, why that

experience is a sufficient basis for the opinion, and how that experience is reliably applied to the

facts.’” 8 (See Pl. Br. at 10 (quoting Reach Music, 988 F. Supp. 2d at 404-405).) In his report,

Begelman identifies and explains an industry standard or custom—which he acquired through his

experience—and then applies it to LSC’s actions. (See Begelman Rpt. ¶¶ 34, 37-39, 41-42, 48-

50, 53-56.) Begelman’s knowledge of LSC’s actions are in turn derived from his review of public

and private compliance related communications, conversations with LSC compliance staff, and

review of prior deposition testimony. (See Begelman Rpt. at Attm. 2.)

        B.       Begelman Had Sufficient Knowledge And Considered Sufficient Facts in
                 Preparation of His Report.

        The Lek Defendants requested that the Court reconsider its finding that Begelman did not

have an “adequate understanding of Lek Securities’ layering controls” because he could not

“understand or interpret” the computer code text printouts of RTR files communicating LSC Q6

system settings. (Defs. Br. at 13 (quoting Op. at 10-11).) The SEC does not dispute the accuracy

of the LSC Q6 systems settings data presented in Begelman’s report, including the “specific




7
    The Lek Defendants have previously described Begelman’s “straightforward and uncontroversial”
    methodology. (See Daubert Opp. at 16-17 (“(1) Begelman was a compliance officer in the securities industry
    with intimate knowledge of, inter alia, how broker-dealers surveil and control for manipulative trading,
    respond to inquiries from regulators, and address risk; (2) as a result of his extensive experience, he came to
    understand industry customs and practices relevant to this case; and (3) he is able to opine on the
    reasonableness of LSC’s actions by applying those industry customs and practices that be acquired over the
    course of his career when evaluating LSC’s compliance controls.”).)
8
    The SEC’s unsupported claim that Begelman “evaded the questions and talked in circles,” (Pl. Br. at 10),
    during his deposition is factually inaccurate and nothing but an ad hominem attack to impugn the credibility
    of a qualified expert witness. (See Daubert Opp. at 15-19.)



                                                        -8-
       Case 1:17-cv-01789-DLC Document 369 Filed 05/03/19 Page 12 of 14



layering controls in place at particular times.” (Pl. Br. at 11.) The SEC also does not argue that

Begelman’s analysis of that information is wrong.

       In light of these concessions, Begelman’s inability to read computer code—when he is not

being proffered as an expert in computer code—does not reflect a fatal lack of knowledge or failure

to consider sufficient data. Moreover, the SEC provides no evidence to support its claim that

Begelman “failed to make sure that he learned the information reflected in the documents,” but

instead relies on the same inapplicable assertion included in its Daubert motion. (See SEC Daubert

Br. at 22 (claiming broadly that Begelman “failed to find out or even consider in how many

instances” ministerial errors occurred in applying Q6 controls to Avalon subaccounts).) The

SEC’s assertion is a bald attempt, once more, to draw inferences where no such inferences can

validly be drawn based on the facts in this case.

       With regard to “depth control,” the Lek Defendant asked the Court to reconsider its

conclusion that Begelman’s description of “depth control” was evidence that “Begelman’s report

does not reflect any expert knowledge that he possesses.” (Op. at 11, n.2.) The SEC continues to

misstate what happened in Begelman’s deposition, including how its own improperly phrased

questioning confused Begelman (and would have confused anyone who properly understood that

depth control uses part of Q6). (Pl. Br. at 12.) The SEC, however, does not dispute either that:

(1) Begelman’s report specifically discusses LSC’s implementation of the control following

specific guidance from FINRA in 2016, (see Begelman Rpt. ¶ 53); or (2) any issue with

Begelman’s specific understanding of depth control does not taint his other proffered opinions,

much less preclude them. As such, the Lek Defendants reiterate their request to reconsider

exclusion of Begelman’s testimony based on the Q6 depth control.




                                                -9-
           Case 1:17-cv-01789-DLC Document 369 Filed 05/03/19 Page 13 of 14



III.       THE COURT SHOULD RECONSIDER ITS RULING THAT BEGELMAN’S
           OPINIONS WOULD NOT BE HELPFUL TO THE JURY

           The Lek Defendants requested that the Court reconsider its exclusion of Begelman’s

opinions because the Court did not consider how Begelman’s testimony concerning industry

standards would aid jurors in understanding the nuances of the underlying records and lay

testimony. Both the Opinion and the SEC’s Opposition are silent to the argument that, while a

juror may understand the basic facts presented, he would not fully grasp the import of those facts

absent expert testimony as to context. (Op. at 12-13; Pl. Br. at 13.) The SEC claims that Begelman

offers a “running commentary on the communications [with regulators], which amounts to mere

advocacy.” (Pl. Br. at 13 & n.7). The examples the SEC provides, however, are precisely the kind

of testimony that would assist a jury in deciding inter alia the Lek Defendants scienter and good

faith defenses. A lay juror will likely have no experience interacting with financial institution

regulators and absent expert testimony as to standard industry practices and customs could

conclude that a regulatory inquiry or public notice is a definitive red flag. The same juror also

plausibly would not know what a Wells notice is, or—even more likely—will not know what the

typical response from either the recipient or regulator would be after the Wells notice is issued.

Begelman’s testimony, which concerns whether LSC’s responses or compliance systems were

objectively “reasonable,” (see Begelman Rpt. ¶ 13; see also 17 C.F.R. § 240.15c3-5(b)), provides

jurors with the appropriate perspective to evaluate the Lek Defendants actions. 9

                                                   CONCLUSION

           For the foregoing reasons, the Lek Defendants respectfully request that the Court grant

their Motion for Reconsideration.


9
       The SEC reiterates its earlier argument that Begelman does not provide a reliable basis for his opinion about
       the reasonableness of the Lek Defendants’ compliance systems and interactions with regulators. (Pl. Br.
       at 13.) That argument is meritless. (See Daubert Opp. at 19-23.)



                                                          - 10 -
     Case 1:17-cv-01789-DLC Document 369 Filed 05/03/19 Page 14 of 14



Dated: New York, New York           NORTON ROSE FULBRIGHT US LLP
       May 3, 2019
                                    By: /s/ Steve M. Dollar
                                          Steve M. Dollar
                                          David B. Schwartz
                                    1301 Avenue of the Americas
                                    New York, New York 10019
                                    Tel.: (212) 318-3000
                                    Fax: (212) 318-3400
                                    steve.dollar@nortonrosefulbright.com
                                    david.schwartz@nortonrosefulbright.com

                                    Kevin J. Harnisch (pro hac vice)
                                    799 9th Street NW, Suite 1000
                                    Washington, District of Columbia 20001-4501
                                    Tel.: (202) 662-4520
                                    Fax: (202) 662-4643
                                    kevin.harnisch@nortonrosefulbright.com

                                    Ronald D. Smith (pro hac vice)
                                    2200 Ross Avenue, Suite 3600
                                    Dallas, Texas 75201
                                    Tel.: (214) 855-8000
                                    Fax: (214) 855-8200
                                    ron.smith@nortonrosefulbright.com

                                    Attorneys for Defendants Lek Securities
                                    Corporation and Samuel Lek




                                  - 11 -
